Citation Nr: 0207651	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  02-06 126  	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
January 1985 Board of Veterans' Appeals (Board) decision, 
which denied entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Moving party represented by:  Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



FINDINGS OF FACT

1. The veteran in this case served on active duty from 
January 1967 to January 1970.

2. The veteran's statements at the December 2000 hearing, 
asserting clear and unmistakable error in the January 1985 
Board decision, are not signed by the veteran or his 
representative.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (2001).  

Although the statements by the moving party and his 
representative at the December 2000 hearing, asserting clear 
and unmistakable error in the January 1985 Board decision, 
have been committed to writing with the creation of the 
transcript of the hearing, such have not been signed by the 
moving party or his representative.  Because the moving 
party's motion fails to comply with the requirements set 
forth in 38 C.F.R. § 20.1404(a) (2001), the motion is 
dismissed without prejudice.

The Board notes that should the moving party choose to 
refile a motion asserting clear and unmistakable error in a 
Board decision, not only must such meet the requirements of 
Section 20.1404(a), supra, but must also set forth, 
"Clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error."  38 C.F.R. § 20.1404(b) (2001).  


ORDER

The motion is dismissed without prejudice to refiling.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2001); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (2001) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2001).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



